

114 HR 4935 IH: Surface Warfare Officer Leadership Enhancement Act
U.S. House of Representatives
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4935IN THE HOUSE OF REPRESENTATIVESAugust 3, 2021Mr. Wittman (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to clarify the roles of surface warfare officers of the Navy, and for other purposes.1.Short titleThis Act may be cited as the Surface Warfare Officer Leadership Enhancement Act or the SWOLE Act.2.Surface warfare officers of the Navy(a)Surface warfare officers career paths(1)In generalChapter 815 of title 10, United States Code, is amended by inserting after section 8139 the following new section:8140.Regular Navy: officers designated for surface warfareAny person originally commissioned as a surface warfare officer in the Navy on or after January 1, 2023, shall be assigned to one of the following career paths:(1)Ship engineering systems.(2)Ship operations and combat systems..(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 8139 the following new item:8140. Regular Navy: officers designated for surface warfare..(b)Independent assessment of retention of female surface warfare officers(1)In generalThe Secretary of Defense shall seek to enter into an agreement with a nonprofit entity or a federally funded research and development center independent of the Department of Defense to conduct research and analysis on the gender gap in retention of surface warfare officers in the Navy.(2)ElementsThe research and analysis conducted under paragraph (1) shall include consideration of the following:(A)Demographics of surface warfare officers, disaggregated by gender, including—(i)race;(ii)ethnicity;(iii)socioeconomic status;(iv)marital status (including whether the spouse is a member of the Armed Forces and, if so, the length of service of such spouse);(v)whether the officer has children (including number and age or ages of children);(vi)whether an immediate family member serves or has served as a member of the Armed Forces; and(vii)the percentage of such officers who—(I)indicate an intent to complete only an initial service agreement; and(II)complete only an initial service agreement.(B)Whether there is a correlation between the number of female surface warfare officers serving on a vessel and responses of such officers to command climate surveys.(C)An anonymous but traceable study of command climate results to—(i)correlate responses from particular female surface warfare officers with resignation; and(ii)compare attitudes of first-tour and second-tour female surface warfare officers.(D)Recommendations based on the findings under subparagraphs (A), (B), and (C).(3)Reports(A)In generalNot later than 270 days after the date on which a nonprofit entity or federally funded research and development center enters into an agreement under paragraph (1) with the Secretary of Defense, such entity or center shall submit to the Secretary of Defense a report on the results of the research and analysis under paragraph (1).(B)Submission to CongressNot later than one year after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees each of the following:(i)A copy of the report submitted under subparagraph (A) without change.(ii)Any comments, changes, recommendations, or other information provided by the Secretary of Defense relating to the research and analysis under paragraph (1) and contained in such report.(c)Limitation on training of surface warfare officers(1)In generalOf the funds authorized to be appropriated or otherwise made available in fiscal year 2022, the Secretary of the Navy shall not expend more than 75 percent of the funds authorized to be appropriated for Ship Operations, Operation and Maintenance, Navy, until the date on which the Secretary submits to the congressional defense committees the certification under paragraph (2) and the report under paragraph (3).(2)Certification(A)In generalCertification under this subparagraph is a certification in writing to the Congressional defense committees that the Secretary of the Navy has established standards and procedures (subject to subparagraph (B)) by which a member of the Navy can receive—(i)a merchant mariner credential with a national officer endorsement officer section 10.109(a) of title 46, Code Federal Regulations, as in effect on the date of the enactment of the National Defense Authorization Act for Fiscal Year 2022;(ii)a national rating endorsement under section subsection (b) or (c) of section 10.109 of such title; or(iii)a Standards of Training, Certification, and Watchkeeping endorsement under section 10.109(d) of such title.(B)StringencyIn no case shall the standards described in subparagraph (A) be less stringent than the standards applied by the Army, Military Sealift Command, or Coast Guard vessel operators.(3)ReportConcurrent with the certification under paragraph (2), the Secretary of the Navy shall submit to the congressional defense committees a report that updates the military-to-mariner transition provided in response to section 568 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328) that includes—(A)a description of how the training program for surface warfare officers exceeds the minimum requirements for a merchant mariner credential with an appropriate endorsement;(B)a list of the proposed naval curriculum courses that have been submitted to the National Maritime Center for course credentialing; and(C)a timeline for—(i)all Navy seagoing personnel to receive merchant mariner credentials with national officer and ratings endorsements; and(ii)50 percent of such personnel to receive such credential with Standards of Training, Certification, and Watchkeeping endorsement.